DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rauscher (Fig. 4).
Regarding claim 1, Rauscher (Fig. 4) discloses an amplifier circuit comprising an amplifier (TR1) having an input (gate terminal of TR1) and an output (drain terminal of TR1), and a feedback path (TL5, C2, L1, TL4) comprising a transmission line (TL5) between the output (drain terminal of TR1) and the input (gate terminal of TR1).
Regarding claim 2, wherein the transmission line (TL5) has a first end (upper terminal of TL5) and a second end (lower terminal of TL5), and the feedback path (TL5, C2, L1, TL4) comprises at least one or more first impedance matching components (R1, TL2, TL3)  connected to the first end (upper terminal of TL5) or one or more second impedance matching components (TL6, TL7, TL8) connected to the second end (lower terminal of TL5).
Regarding claim 4, wherein the transmission line (TL5) comprises a first end (upper terminal of TL5) and a second end (lower terminal of TL5), and the feedback path (TL5, C2, L1, TL4) comprises at least one of a first transmission line stub (TL4) connected to the first end (upper terminal of TL5).

Regarding claim 7, wherein the feedback path (TL5, C2, L1, TL4) comprises a plurality of transmission lines (TL5, TL4) including the transmission line in a series-shunt-series configuration.
Regarding claim 9, the limitation recited in claim 9 is intended use of the invention.
Claim(s) 1 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minichshofer (Fig. 1).
Regarding claims 1 and 18, Minichshofer (Fig. 1) discloses an amplifier circuit comprising an amplifier (3) having an input (base terminal of 3) and an output (collector terminal of 3), and a feedback path (collector terminal of 3 to right terminal of 5, 5, left terminal of 5 to base terminal of 3) comprising a transmission line (5) between the output (collector terminal of 3) and the input (base terminal of 3).
Regarding claims 9, 15, 16 and 19, the limitations recited in the claims are intended use of the invention.
Regarding claim 10, Minichshofer (Fig. 1) further comprising the amplifier (9, 15) comprising a first amplifier (9) having a first output (collector terminal of 9) and the input comprising a first input (base terminal of 9) and wherein the first output (collector terminal of 9) outputs a first output signal (the signal coming out of the collector terminal of transistor 9) in response to an input signal (the signal applying to the input terminal (13) at the first input (base terminal of 9), a second amplifier (15) having a second output (collector terminal of 15) and a second input (emitter terminal of 15) and wherein the second output (collector terminal of 15) outputting a second output signal (the signal coming out of the collector terminal of transistor 15) in response to the input signal at the second input (emitter terminal of 15), and an adder (the node between the elements 31 and 15) transmitting the first output signal (the signal coming out of the collector terminal of transistor 9) and the second output signal (the signal 
Regarding claim 11, wherein the first amplifier (9) comprises a first transistor having the first output (collector terminal of 9) and the first input (base terminal of 9), and the second amplifier (15) comprises a second transistor having the second output (collector terminal of 15) and the second input (emitter terminal of 15).
Regarding claim 12, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted well known art-recognized equivalent transistors such as the FETs in place of the bipolar transistors in the circuit of the Minichshofer (Fig. 1) because such a modification would have been considered a mere substitution of art-recognized equivalent transistors. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced N-channel metal oxide semiconductor FET with the P-channel metal oxide semiconductor FET and vice versa, since this reversal of parts involves only routine skill in the art (see MPEP 2144.04 VI A).
Regarding claims 13 and 14, furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented the specific frequency ranges for the first and second output signals and first and second input signals, since they are based on the routine experimentation to obtain the optimum operating parameters. 
Regarding claim 17, Minichshofer (Fig. 1) further comprising a first substrate (the substrate where the amplifier 3 is mounting; It should be noted that the amplifier 3 inherently includes a substrate since it cannot be mounted without the substrate) including the amplifier (3) comprising a transistor and a second substrate (the substrate where the element 5 is mounting on; It should be noted that the element 5 inherently includes a substrate since it cannot be mounted without the substrate) including the one or more transmission lines (5).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rauscher (Fig. 4).

Regarding claim 5, Rauscher (Fig. 4) discloses all the limitations in claim 5 except for that 

the bandwidth matching components match or tune a bandwidth of the circuit to a 

center frequency in a narrow band application or to a range of frequencies in a 

broadband application circuit. It would have been obvious to one of ordinary skill in the 

art at the time the invention was made to have implemented the certain bandwidths for 

the impedance matching components, since they are based on the routine 

experimentation to obtain the optimum operating parameters. 

Regarding claim 8, Rauscher (Fig. 4) discloses all the limitations in claim 5 except for that 

the feedback path has an impedance reflecting a portion of a feedback from the output that a feedback ratio Vin/Vout is less than 1. It would have been obvious to one of ordinary skill in the art at . 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rauscher (Fig. 4) in view of Choi (Fig. 5).
Rauscher (Fig. 4) discloses all the limitations in claim 3 except for that the first impedance matching component and second matching components each comprises a capacitor and an inductor. Choi (Fig. 5) discloses an amplifier circuit comprising a first impedance matching component (1621) and second impedance matching component (1622) and wherein each comprises a capacitor (C2 for first impedance matching component 1621 and C5 for second impedance matching component 1622) and an inductor (L1 for first impedance matching component 1621 and C5 for second impedance matching component 1622). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made would have found it obvious to have employed the first and second impedance matching components at the input terminal and output terminal of the amplifier (TR1 in Fig. 4 of Rauscher) respectively of Rauscher (Fig. 4), such as taught by Choi (Fig. 5) in order to provide the advantageous benefit of stabilizing the variation of the gain of the amplifier circuit. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843 
	#2661